—In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Bivona, J.), dated May 22, 1997, which sustained the mother’s objections to an order of the same court (Mandell, H.E.), dated April 16, 1997, granting his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
Contrary to the father’s contention, the Family Court did not err in determining on this record that the father failed to adduce adequate medical and financial evidence to establish an unanticipated and unreasonable change in circumstances warranting a downward modification of his child support obligation (see, e.g., Cymes v Cymes, 235 AD2d 312; Matter of Lada v Lada, 231 AD2d 521; Cheryl R. v Laurence R., 223 AD2d 484; Matter of Sturgeon v Sturgeon, 110 AD2d 1013).
The father’s remaining contentions are either without merit (see, Matter of Lada v Lada, supra) or are based on material which is dehors the record and which may not be considered on this appeal. Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.